Title: John Adams to Abigail Adams, 29 May 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Phyladelphia May 29. 1775
     
     Our amiable Friend Hancock, who by the Way is our President, is to send his Servant, tomorrow for Cambridge. I am to send a few Lines by him. If his Man should come to you to deliver this Letter, treat him very kindly, because he is a kind, humane, clever Fellow.
     My Friend Joseph Bass, very cleverly caught the Small Pox, in two days after we arrived here, by Inoculation and has walked about the streets, every day since, and has got quite over it and quite well. He had about a Dozen Pimples upon the whole. Let his Father and Friends know this.
     We are distressed here for Want of Intelligence and Information from you and from Boston, Cambridge &c. &c. &c. We have no regular Advices. I received one kind Letter from you, in one from Coll. Warren. An excellent Letter, I had from him. It has done him great Honour, and me much good.
     My Duty and Love to all. I have had miserable Health and blind Eyes almost ever since I left you, but, I found Dr. Young here, who after scolding at me, quantum sufficit for not taking his Advice, has pill’d and electuary’d me into pretty good Order. My Eyes are better, my Head is better, and so are my Spirits.
     Private. The Congress will support the Massachusetts. There is a good Spirit here. But We have an amazing Field of Business, before us. When I shall have the Joy of Meeting you and our little ones, I know not.
     The military Spirit which runs through the Continent is truly amazing. This City turns out 2000 Men every day. Mr. Dickinson is a Coll.—Mr. Reed a Lt. Coll.—Mr. Mifflin a Major. He ought to have been a Genl. for he has been the animating Soul of the whole.
     Coll. Washington appears at Congress in his Uniform and, by his great Experience and Abilities in military Matters, is of much service to Us.
     Oh that I was a Soldier!—I will be.—I am reading military Books.—Every Body must and will, and shall be a soldier.
     
      John Adams
     
     